Citation Nr: 0104155	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1967 to December 1968.

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, determined the 
appellant, the veteran's ex-wife, was not entitled to an 
apportionment of his VA compensation benefits as the legal 
custodian for three of their children (Judith, Kate and 
Rebecca).  See 38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (2000).  The appellant appealed the RO's 
decision to the Board of Veterans' Appeals (Board).

In her November 1999 substantive appeal, on VA Form 9, the 
appellant requested a hearing at the RO before a member of 
the Board (i.e., a travel Board hearing).  So the RO in New 
York transferred the case to the RO in St. Petersburg, 
Florida, in December 1999, to schedule the hearing since the 
appellant had relocated to that state.  And the RO in St. 
Petersburg subsequently sent her a letter in January 2000 
notifying her that she could have the hearing at that RO 
either with the Board member there personally, during a 
travel assignment, or, instead, with the Board member 
remaining in Washington, D.C., but using video-conferencing 
technology linked to the RO (i.e., a video-conference 
hearing).  The appellant thereafter submitted a statement in 
February 2000 inquiring whether the hearing could be held at 
a location other than the RO in St. Petersburg, since she 
could not afford to take a day off from work to travel to St. 
Petersburg for the hearing.  In response, the RO sent her 
another letter in March 2000 notifying her that, due to a 
lack of resources, the hearing before the Board could only be 
held at the RO in St. Petersburg, and that she should contact 
the RO using the form and return envelope provided to 
indicate whether she wanted to cancel her hearing request or, 
alternatively, proceed with the hearing either with the Board 
member present at the RO, personally, or using video-
conferencing technology.  The RO requested that she respond 
to the letter as soon as possible, but preferably within 30 
days, and the RO provided a telephone number in case she had 
any further questions.  She has not responded to the RO's 
letter, so the Board deems her request for a hearing before 
the Board withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2000).


REMAND

The appellant argues-on behalf of her daughters-that she is 
entitled to an apportionment of the veteran's VA compensation 
benefits because she does not have the financial means and 
other resources necessary to properly care for their 
children, herself, and since apportioning the veteran's 
compensation benefits would not cause him undue, financial 
hardship.

Cases of apportionment involve a simultaneously contested 
claim.  See 38 C.F.R. § 20.3(o) (2000).  As such, these cases 
are subject to special "contested claim" procedures-
including, for example, the requirement that "all interested 
parties" and their representatives, if any, be specifically 
notified by the RO of the action taken concerning the 
simultaneously contested claim, the right to initiate an 
appeal and the time limit therefor, as well as hearing 
and representation rights.  See 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2000).  And upon the filing of a notice of 
disagreement (NOD) in these types of cases, "all interested 
parties" and their representatives, if any, will be furnished 
with a statement of the case (SOC), and the party in interest 
who filed the NOD will be allowed thirty days from the date 
of mailing the SOC to file a formal appeal.  See 38 U.S.C.A. 
§ 7105A(b); 38 C.F.R. §§ 19.101, 20.500, 20.501 (2000).  
Furthermore, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants and their representatives, if any, will be notified 
and afforded an opportunity to be present.  See 38 C.F.R. § 
20.713 (2000).  The appellant will be allowed to present 
opening testimony and argument.  Id. Thereafter, any other 
contesting party who wishes to do so may present opposing 
testimony and argument.  The appellant then will be allowed 
an opportunity to present testimony and argument in rebuttal, 
although cross-examination will not be allowed.  Id.

This case must be remanded because the RO failed to comply 
with all of the contested claim procedures at each point at 
which it was required to do so.  See 38 C.F.R. § 19.9 (2000).  
Specifically, although the RO sent both the appellant and the 
veteran proper notices of the March 1999 special 
apportionment decision, denying the simultaneously contested 
claim on the grounds that it would cause the veteran undue 
financial hardship, the RO did not, in turn, send the veteran 
and his designated representative of record a SOC after the 
appellant submitted her NOD in April 1999.  Rather, the RO 
only sent the SOC in November 1999 to the appellant, and that 
was a violation of the veteran's right to procedural due 
process of law.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 
(2000).  Also, after the appellant submitted her substantive 
appeal later in November 1999, on VA Form 9, the RO failed to 
communicate the substance of the appeal, via a "notice of 
appeal," to the veteran and his designated representative of 
record.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102 (2000).  
That, too, was a violation of his procedural due process 
rights.  Similarly, when the RO contacted the appellant in 
January and March 2000 concerning her request for a hearing 
before a member of the Board, the RO failed to notify the 
veteran and his representative of this, and to provide the 
veteran an opportunity to be present at the hearing and to 
proffer opposing testimony and argument-although, granted, 
the hearing request is no longer an issue since the appellant 
did not respond to the RO's request for further clarification 
of her intentions.  38 C.F.R. § 20.713(a) (2000).  But 
regardless of that, the various other mandatory procedural 
safeguards were not adhered to by the RO, so the case must be 
returned to the RO to take corrective action and cure these 
violations.  38 C.F.R. § 19.9.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his designated representative of record:  
(a) copies of the November 1999 SOC 
containing the information that directly 
affects the payment of the benefits 
which are the subject of the contested 
claim, see 38 C.F.R. § 19.101; and (b) a 
"notice of appeal" containing the 
substance of the appellant's 
November 1999 substantive appeal, 
see 38 C.F.R. § 19.102 (1998).  The RO 
also should place documentation in the 
claims file of compliance with the 
foregoing.

2.  The RO should ask the appellant and 
the veteran to submit updated financial 
statements containing an itemized list of 
the parties' individual assets and 
monthly income and expenses.  38 C.F.R. § 
3.451 (2000).  The RO also should ask the 
parties to include with their updated 
financial statements copies of supporting 
documents for all pertinent periods in 
question, including any pertinent 
canceled checks, copies of pertinent 
bills, invoices, bank statements, as well 
as lease, loan, or mortgage agreements, 
to corroborate their allegations 
concerning their monthly income 
(including sources thereof) and 
expenditures (including identification of 
payees).  The RO should ask each party to 
provide a statement as to whether they 
have shared housing expenses with any 
other individual, with respect to all 
pertinent periods in question, and, 
if so, whether such individual(s) pay(s) 
all or any portion of the expenses shown 
on that party's updated financial 
statement(s).  The RO should inform the 
parties that this development is being 
undertaken in an effort to provide VA 
with the information necessary 
to properly adjudicate the issue on 
appeal, and should notify them that their 
failure to cooperate in this effort may 
result in an adverse determination.  All 
materials obtained should be associated 
with the other evidence in the claims 
folder.

3.  The RO should contact the veteran and 
his representative and ask whether the 
veteran wants the RO to schedule another 
hearing where both the appellant and the 
veteran would appear and present opposing 
argument and evidence.  
See 38 C.F.R. § 20.713.

a.  If the veteran does not want a 
hearing, then the RO does not need 
to take any further action 
concerning this since the appellant 
already effectively withdrew her 
hearing request by not responding to 
the RO's letters for clarification 
of her intentions.

b.  If, however, the veteran 
indicates that he wants a hearing, 
then the RO should schedule another 
hearing for the appellant.  And the 
RO should contact the appellant and 
ask her whether she consents to 
another hearing on her behalf (i.e., 
a hearing at which both she and the 
veteran would appear and present 
opposing argument and evidence).  
See 38 C.F.R. § 20.713.  The RO also 
should inform her that if she does 
not consent to a hearing conducted 
on her behalf, she risks losing the 
right to present evidence and 
argument at the hearing to rebut any 
evidence and argument presented at 
the hearing by the veteran, and that 
any hearing conducted at the 
veteran's request (i.e., on his 
behalf), the veteran, not the 
appellant, will have the right of 
rebuttal.  Id.

	i.  If the appellant consents 
to a hearing, then the RO should 
schedule a hearing and notify the 
appellant, the veteran, and his 
representative of the date, time and 
location of it, and of their right 
to present opposing testimony or 
other evidence and argument.  
See 38 C.F.R. § 20.713.

	ii.  If the appellant does not 
consent to a hearing, then the RO 
should notify the veteran and his 
representative of this, and offer 
them the opportunity for a hearing.  
If the veteran desires such a 
hearing, then the RO should notify 
him and his representative of the 
date, time and location of it, but 
also must notify the appellant.  
Under no circumstances should the RO 
conduct a hearing unless all parties 
concerned and, if applicable, their 
representatives are notified of the 
right to attend the hearing and 
present opposing argument and 
evidence.

4.  Thereafter, the RO should review the 
simultaneously contested claim for 
apportionment in light of all additional 
evidence.  If the benefits requested 
continue to be denied, then the RO must 
provide both parties an appropriate 
supplemental statement of the case 
(SSOC), in accordance with the applicable 
contested claim procedures.  The SSOC 
should contain a summary of the evidence 
received since the issuance of the SOC, 
and cites to all applicable laws, 
regulations, case law and other legal 
precedent.  The parties should be given 
30 days to respond to the SSOC.  The RO 
also should undertake any additional 
development that is required by the 
contested claim procedures.

Thereafter, if necessary, the case should be returned to the 
Board for further appellate consideration.  The parties need 
take no further action until asked to do so, but they have 
the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying information and 
evidence, and to comply with the governing adjudicative 
procedures.  The Board does not intimate any opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


